Exhibit 10.7

BROADRIDGE FINANCIAL SOLUTIONS, INC.

SUPPLEMENTAL OFFICERS RETIREMENT PLAN

The purpose of this Supplemental Officers Retirement Plan (the “Plan”) is to
provide an additional means by which BROADRIDGE FINANCIAL SOLUTIONS, INC. may
attract, retain and encourage the productive efforts of a select group of
corporate vice presidents or more senior corporate officers who provide valuable
services to it and its subsidiaries. The Plan provides supplemental retirement
benefits to qualifying participants.

The Plan reads as follows:

ARTICLE I

DEFINITIONS

The following terms when used in this Plan shall have the designated meaning,
unless a different meaning is clearly required by the context.

1.1 Annual Benefit Multiplier. The Annual Benefit Multiplier shall be 2% for
each of the first twenty years of a Participant’s full calendar years of Future
Service and 1% for each calendar year thereafter.

1.2 Annual Plan Benefit. The Annual Plan Benefit shall be the annual amount of a
Participant’s Plan benefit calculated in accordance with the provisions of
Section 3.1 below.

1.3 Committee. Three board members or senior officers of the Company, appointed
from time to time by the Company’s board of directors.

1.4 Board. The board of directors of the Company.

1.5 Code. The Internal Revenue Code of 1986, as amended.

1.6 Company. Broadridge Financial Solutions, Inc. and its subsidiaries, and
successors.

1.7 Early Retirement Date. The date on which a Participant attains age sixty
(60).



--------------------------------------------------------------------------------

1.8 Effective Date. March 30, 2007.

1.9 Final Average Annual Pay. The average annual compensation of a Participant
for the five full consecutive calendar years during his Future Service period
during which he received the largest total amount of compensation. If a
Participant does not have five full consecutive calendar years of continuous
employment with the Company, the Participant’s Future Service period may at the
discretion of the Committee be deemed to include (solely for purposes of
determining Final Average Pay) the Participant’s service, if any, with an
employer who employed the Participant immediately prior to the Effective Date.
For this purpose, a Participant’s “compensation” shall mean the total base
salary and bonus compensation actually paid or accrued by the Company to or for
such Participant and shall specifically exclude any industry bonus and any
compensation derived from grants of restricted stock (whether time-based or
performance-based), stock options, stock appreciation rights or any similar
equity awards, and relocation pay; provided that, notwithstanding anything to
the contrary set forth herein, amounts deferred at such Participant’s election
under a cash or deferred arrangement under section 401(k) of the Code shall be
included in such Participant’s compensation.

1.10 Future Service. A Participant’s period of full calendar years of continuous
employment with the Company after his Plan participation has begun. A
Participant in the Plan on the Effective Date shall be credited with Future
Service beginning on January 1, 2007. Leaves of absence of less than six months
may be taken into account as Future Service, to the extent provided by the
Committee. The Committee may, in an applicable Supplement, grant a Participant
prior service credit for determining his Future Service period. Future Service
shall include additional Future Service reflecting a Participant’s service with
a prior employer as determined by the Committee in its sole discretion. Any such
additional Future Service granted by the Committee shall be set forth on
Supplement A to the Plan. In addition, at the discretion of the Chief Executive
Officer of the Company, for the calendar year in which a Participant incurs
either an involuntary severance or severance which entitles the Participant to
severance pay under the Broadridge Financial Solutions, Inc. severance policy,
the Participant shall be credited with one full calendar year of additional
Future Service without regard to when such severance pay terminates. Such
service shall in no event be duplicative of service otherwise credited under the
Plan and shall not be extended under this provision beyond the calendar year in
which the severance pay commences.

1.11 Normal Retirement Date. The date on which the Participant attains age
sixty-five (65).

1.12 Participant. An individual who has been designated as a Participant by the
Committee pursuant to Article II.

1.13 Supplement. A supplement attached to and made a part of this Plan, which
shall set forth for each Participant any special conditions applicable to him.

 

2



--------------------------------------------------------------------------------

1.14 Termination of Employment. References hereunder to a Participant’s
termination of employment, the date a Participant’s employment terminates and
the like, shall refer to the ceasing of the Participant’s employment with the
Company for any reason.

1.15 Vested Percentage. Except to the extent set forth in Sections 3.4 and 5.5,
until a Participant completes 5 full calendar years of Future Service, such
Participant’s Vested Percentage shall be 0% and he shall not be entitled to any
Plan benefits hereunder. Upon completing 5, 6, 7, 8, 9, and 10-or-more full
calendar years of Future Service, a Participant’s Vested Percentage shall be
50%, 60%, 70%, 80%, 90%, and 100%, respectively. The Committee may, in the
applicable Supplement, grant a Participant prior service credit for determining
his Vesting Percentage purposes.

ARTICLE II

ELIGIBILITY

2.1 Eligibility. The Committee may at any time and from time to time (but
prospectively only) designate any corporate vice president or any more senior
corporate officer of the Company as a Participant in the Plan. The Committee
shall determine the participants in the plan. Such determination shall be set
forth in writing in accordance with uniform procedures established by the
Committee in its sole discretion.

2.2 Automatic Termination of Eligibility. A person shall automatically cease to
be a Participant on the date on which such person is no longer a corporate vice
president or a more senior corporate officer of the Company.

ARTICLE III

RETIREMENT BENEFITS

3.1 In General.

(a) A Participant’s Annual Plan Benefit is the product of (i) his Final Average
Annual Pay, (ii) his Future Service period, (iii) the Annual Benefit Multiplier
and (iv) his Vested Percentage.

(b) A Participant’s benefits under this Plan shall be expressed as an annual
amount in the form of a straight life annuity or, at the Committee’s election,
another actuarially equivalent series of substantially equal periodic payments,
payable not less frequently than annually, for the life (or life expectancy) of
the Participant, starting as at the date the payments to such Participant under
this Article III begin. The Committee may establish special provisions for the
determination of benefits hereunder applicable to one or more Participants. Such
provisions shall be set forth in Supplement A attached hereto. Notwithstanding
the foregoing, a Participant’s Annual Plan Benefits determined under this
Section 3.1 shall be reduced by the amounts, if any, set forth next to the
Participant’s Employee Identification Number on Item 2 of Supplement A.

 

3



--------------------------------------------------------------------------------

3.2 Normal Retirement Benefit. If payment of a Participant’s benefits have not
commenced on his Early Retirement Date under Section 3.3 below, payment of Plan
benefits to the Participant shall commence on the first day of the month next
following the later of the Participant’s Normal Retirement Date and the
Participant’s termination of employment with the Company, and payment of
benefits shall cease with the payment for the month in which the Participant’s
death occurs. The monthly Plan benefit shall be one-twelfth of such
Participant’s Annual Plan Benefit determined in accordance with the provisions
of Section 3.1 above. In the event payment of a Participant’s benefits hereunder
commence after a Participant’s Normal Retirement Date, such monthly benefit
shall be in an amount equal to the monthly benefit the Participant would have
received hereunder if the Participant had commenced receipt of payments under
the Plan on his Normal Retirement Date, actuarially increased to reflect the
commencement of the payment of Plan benefits before his Normal Retirement Date.

3.3 Early Retirement Benefit. Payment of a Participant’s Plan benefits shall
commence on the first day of the month next following the Participant’s
termination of employment with the Company on or following his Early Retirement
Date and prior to his Normal Retirement Date, and benefits shall cease with the
payment for the month in which his death occurs. Such monthly benefit shall be
in an amount equal to the monthly benefit the Participant would have received
under Section 3.2 if the Participant had commenced receipt of payments under the
Plan on his Normal Retirement Date, actuarially reduced to reflect the
commencement of the payment of Plan benefits before his Normal Retirement Date.
The Committee may, in its discretion, reduce a Participant’s Plan benefits by
less than a straight actuarially reduced amount if Participant begins to receive
Plan benefits after his Early Retirement Date and before his Normal Retirement
Date.

3.4 Delayed Benefit. In the case of a Participant with a Vested Percentage
greater than 0% who terminates employment with the Company prior to his Early
Retirement Date, payment of his Plan benefits shall commence on his Early
Retirement Date. Such monthly benefit shall be in an amount equal to the monthly
benefit the Participant would have received under Section 3.2 if the Participant
had commenced receipt of payments under the Plan on his Normal Retirement Date,
actuarially reduced to reflect the commencement of the payment of Plan benefits
before his Normal Retirement Date.

3.5 Disability Retirement Benefit. If a Participant shall incur a Disability
while employed by the Company, the Company shall pay such Participant a monthly
benefit starting on the first day of the calendar month immediately following
the date his Disability begins, or, if later, the date of his termination of
employment from the Company, and ending with the payment for the calendar month
in which his death occurs or his Disability ends, whichever occurs first. Such
monthly benefit (which shall not be reduced by, and shall not reduce, the
benefits, if any, payable to a Participant under the Company’s long-term
disability insurance program) shall be calculated in the same way as an early
retirement benefit under Section 3.3, based on his Final Average Annual Pay when
his Disability begins (which will, for purposes of this Section 3.5 only, be
determined over less than five full consecutive calendar years to the extent
that his Future Service period is less than five years), except that (i) the
Vested Percentage shall always be

 

4



--------------------------------------------------------------------------------

100%, (ii) there shall not be any actuarial reduction to reflect the
commencement of the payment of benefits before his Normal Retirement Date, and
(iii) there shall not be any Future Service period accrual during his
Disability. For purposes of this Section 3.5, “Disability” shall have the same
meaning, and shall be determined in the same manner, as it is determined under
the Company’s long-term disability insurance program as in effect on the date
the Disability begins.

3.6 No Duplication. In no event shall benefits become payable to any Participant
under more than one Section of this Article III.

3.7 Specified Employees. In the event the Committee determines that, at the time
of a Participant’s termination of employment with the Company, such Participant
is a “specified employee”, as defined in Section 409A(a)(2)(B)(i) of the Code,
commencement of the Participant’s Plan benefits shall be delayed for six months
following the Participant’s termination of employment with the Company.

ARTICLE IV

FORFEITURES

4.1 Forfeiture for Competitive Employment. If, after a Participant’s employment
terminates, the Participant violates the non-competition provisions of any
agreement he has entered into with the Company, or if his employment with the
Company is terminated on account of his dishonesty or gross negligence, such
Participant shall forever and irrevocably forfeit all benefits otherwise due him
under the terms of the Plan.

4.2 Limitation. If any provision of this Article IV shall be unenforceable as a
matter of law, it shall be construed to apply to the greatest extent permitted
by law so as to give effect to its intended purposes.

ARTICLE V

CONDITIONS RELATED TO BENEFITS

5.1 Administration of Plan. The Committee shall administer the Plan and shall
have the sole and exclusive authority to interpret, construe and apply its
provisions. The Committee shall have the power to establish, adopt and revise
such rules and regulations as it may deem necessary or advisable for the
administration of the Plan and the operation of the Committee’s activities in
connection therewith. All decisions of the Committee shall be by vote or written
consent of the majority of its members and shall be final and binding. Members
of the Committee shall be eligible to participate in the Plan while serving as a
member of the Committee, but a member of the Committee shall not vote or act
upon any matter which relates solely to such member in his capacity as a
Participant.

5.2 Grantor Trust. The Committee may, at its discretion, have the Company create
a grantor trust (within the meaning of section 671 of the Code) in connection
with the adoption of this Plan

 

5



--------------------------------------------------------------------------------

to which it may from time to time contribute amounts to accumulate an
appropriate reserve against its obligations hereunder. Notwithstanding the
creation of such trust, the benefits hereunder shall be a general obligation of
the Company.

5.3 No Right to Company Assets. Neither a Participant nor any other person shall
acquire by reason of the Plan any right in or title to any assets, funds or
property of the Company whatsoever including, without limiting the generality of
the foregoing, any specific funds or assets which the Company may set aside in
anticipation of a liability hereunder, nor in any policy or policies of
insurance on the life of a Participant owned by the Company.

5.4 No Employment Rights. Nothing herein shall constitute a contract of
continuing employment or in any manner obligate the Company to continue the
service of a Participant, or obligate a Participant to continue in the service
of the Company, and nothing herein shall be construed as fixing or regulating
the compensation paid to a Participant.

5.5 Company’s Right to Terminate and Amend. The Company reserves the right in
its sole discretion at any time to amend the Plan in any respect or terminate
the Plan. Notwithstanding the foregoing, no such amendment or termination shall
reduce the amount of the benefit theretofore vested in any Participant or change
the conditions required to be satisfied to receive payment of such past accrued
benefit based on the provisions of the Plan as theretofore in effect. For this
purpose, the amount of a Participant’s accrued benefit as of the date of any
plan amendment or termination shall be determined as if the Participant was then
retiring in accordance with Section 3.3 with his actual Vested Percentage
accrued as at such date; provided that if the Company is terminating the Plan
and if a Participant has not completed at least 5 years of Future Service,
Participant’s Vested Percentage shall be: (i) 40% if he has completed 4 years of
Future Service; (ii) 30% if he has completed 3 years of Future Service;
(iii) 20% if he has completed 2 years of Future Service; (iv) 10% if he has
completed 1 year of Future Service; and (v) 0% if he has not completed 1 year of
Future Service.

5.6 Protective Provisions. The Participant shall cooperate with the Company by
furnishing any and all information requested by the Company in order to
facilitate the payment of benefits hereunder.

5.7 Right of Offset. If at the time any payment is to be made hereunder a
Participant is indebted to the Company or otherwise subject to a monetary claim
by the Company, the payments remaining to be paid to the Participant under the
Plan may, at the Company’s discretion, be reduced by setoff against the amount
of such indebtedness or claim.

5.8 No Third Party Rights. Nothing in this Plan or any trust established
pursuant to Section 5.2 hereof shall be construed to create any rights hereunder
in favor of any person (other than the Company and any Participant) or to limit
the Company’s right to amend or terminate the Plan in any manner subject to
Section 5.5 hereof.

 

6



--------------------------------------------------------------------------------

ARTICLE VI

MISCELLANEOUS

6.1 Non-assignability. No rights or payments to any Participant shall be subject
in any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, whether voluntary or involuntary, and no attempt so to
anticipate, alienate, sell, transfer, assign, pledge, encumber or charge the
same shall be valid, nor shall any such benefit or payment be in any way liable
for or subject to the debts, contracts, liabilities, engagements or torts of any
Participant or subject to levy, garnishment, attachment, execution or other
legal or equitable process. No part of the amounts payable shall, prior to
actual payment, be subject to seizure or sequestration for the payment of any
debts, judgments, alimony or separate maintenance owed by a Participant, nor be
transferable by operation of law in the event of a Participant’s bankruptcy or
insolvency.

6.2 Withholding. To the extent required by law the Company shall be entitled to
withhold from any payments due hereunder any federal, state and local taxes
required to be withheld in connection with such payment.

6.3 Gender and Number. Wherever appropriate herein, the masculine shall mean the
feminine and the singular shall mean the plural or vice versa.

6.4 Notice. Any notice required or permitted to be made under the Plan shall be
sufficient if in writing and hand delivered, or sent by registered or certified
mail, to: (a) in the case of notice to the Company or the Committee, the
principal office of the Company, directed to the attention of the Secretary of
the Committee; and (b) in the case of a Participant, such Participant’s home or
business address maintained in the Company’s personnel records. Such notice
shall be deemed given as of the date of delivery or, if delivery is made by
mail, as of the date shown on the postmark or on the receipt for registration or
certification.

6.5 Validity. In the event any provision of this Plan is held invalid, void or
unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provision of this Plan.

6.6 Applicable Law. This Plan shall be governed and construed in accordance with
the laws of the State of New York, without regard to such state’s choice of law
rules.

6.7 409A. The Committee shall have the power and discretion to modify the timing
and/or form of the payment of benefits hereunder to the extent the Committee
deems necessary or advisable to avoid the imposition of an accelerated or
additional tax under Section 409A of the Code.

 

7



--------------------------------------------------------------------------------

ARTICLE VII

SPOUSAL BENEFITS

In the event of the death of a Participant who is at least 35 years of age at
the time of his death and whose Vested Percentage is greater than 0%, the
Participant’s surviving spouse, (if any) is entitled to receive 50% of the
benefit which the Participant would have been entitled to receive at the time of
his death. Payments under this Article VII shall commence on the first day of
the calendar month next following the Participant’s death if the Participant has
already attained age 60 by the time of his death, and shall otherwise commence
on the first day of the calendar month next following the month in which the
sixtieth anniversary of the Participant’s birth occurs. Benefits paid under this
Article VII shall be payable monthly as a straight life annuity benefit and
shall be calculated in accordance with the benefit to which the Participant
would have been entitled at his Normal Retirement Date. In the case of payments
hereunder which commence prior to the date on which the Participant would have
attained age 65, the payments shall be actuarially reduced to reflect the
commencement of the payment before the Participant’s attainment of age 65.

 

8



--------------------------------------------------------------------------------

Supplement A

Special Provisions Applicable to Certain Participants

 

1. With respect to the Participants whose identifying information is set forth
in this Item 1 to Supplement A, the Annual Plan Benefit determined under the
first sentence of Section 3.1 after the completion of any given calendar year
before giving effect to any limitation under Item 2 of this Supplement A shall
be no less than the Accrued Annual Minimum Benefit set forth in this Item 1 for
such completed calendar year.

Employee Identification Number: 103621

 

Completed Full Calendar Year

   Accrued Annual Minimum Benefit
Payable at Age 65

2007

   $ 264,699

2008

   $ 309,348

2009

   $ 353,674

2010

   $ 400,184

2011 and later

   $ 435,526

Employee Identification Number: 103594

 

Completed Full Calendar Year

   Accrued Annual Minimum Benefit
Payable at Age 65

2007

   $ 245,589

2008

   $ 288,578

2009

   $ 331,920

2010

   $ 384,897

2011 and later

   $ 435,526

2. With respect to the Participants whose identifying information is set forth
in this Item 2 to Supplement A, the Future Service credited under Section 1.10
shall include the Additional Future Service set forth in the second column of
this Item 2, below, and the Annual Plan Benefits determined under Section 3.1
shall be reduced by the amounts set forth in the third column of this Item 2,
below:

 

Employee Identification Number

   Additional Future Service    Amount by which Benefit
Determined Under Sentence 1
of Section 3.1 Shall Be
Reduced.

103621

   13    $ 223,770

103594

   12    $ 206,108

103724

   6    $ 25,916

124724

   3    $ 0

 

9